Case 1:17-cv-00011-RWS Document 64-2 Filed 05/07/19 Page 1 of 8 PageID #: 12598




                             EXHIBIT B
Case 1:17-cv-00011-RWS Document 64-2 Filed 05/07/19 Page 2 of 8 PageID #: 12599




                                  CONFIDENTIAL REPORT
                            BEHAVIORAL SLEEP EVALUATION


 Name: Cortne Maresse Robinson                       Date of Birth: December 15, 1990
 Date of Evaluation: November 9, 2017                Location: Polunsky Prison, Livingston, TX
 Evaluator: Candice Alfano, Ph.D.                    Date of Report: January 8, 2018


 REASON FOR REFERRAL:

 Federal Deputy Defender Donna Coltharp requested the current evaluation of Mr. Cortne
 Robinson with the goal of gaining specific information and details regarding his previous and
 current sleep-wake patterns and associated functioning, including during the developmental
 period of adolescence when the capital crime for which he has been sentenced took place.

 BACKGROUND INFORMATION:

 Mr. Robinson is a 26 year-old, right-handed, African American male currently serving time on
 death row at Polunsky prison in South Livingston, Texas. Background information, including
 medical, family, social, academic and legal history was made available through case records.
 According to psychological testing conducted in June 2017, Mr. Robinson meets diagnostic
 criteria for post-traumatic stress disorder (PTSD) and major depressive disorder (MDD), which
 are believed to have been present since adolescence.

 EVALAUTION SETTING:

 Mr. Robinson was evaluated at the Polunsky prison facility from approximately 11:00am to
 2:00pm in a small private room with a round table and two chairs, typical of a standardized
 testing environment. Mr. Robinson was brought to the room in shackles by two armed guards.
 The door to the room included a pass-through window which allowed for Mr. Robinson’s hands
 to be cuffed and un-cuffed behind his back for transitioning to and from the evaluation. A guard
 was positioned outside the room visible through a large window throughout the evaluation.

 MEASURES ADMINISTERED:

 Duke Structured Interview for Sleep Disorders (DSISD)
 Epworth Sleepiness Scale (ESS)
 Unstructured clinical interview

 BEHAVIORAL OBSERVATIONS:

 Mr. Robinson presented as physically-fit, attractive, black man. He appeared sleepy upon arrival
 at the testing room and later explained that he had been woken up by the guards just prior to the
 evaluation. He was oriented to person, place and time. A small tattoo was visible on his right

                                                 1
 Robinson, Cortne Maresse                                                           January 8, 2018
Case 1:17-cv-00011-RWS Document 64-2 Filed 05/07/19 Page 3 of 8 PageID #: 12600


 cheek which read ‘west side’ denoting the neighborhood where he spent his formative years. He
 was well-groomed with a short afro, beard, and mustache. Mr. Robinson was calm and alert
 throughout the evaluation, though he yawned several times. His affect was relatively restricted
 and he spoke mostly in a soft voice. He smiled only once when talking about music.

 Mr. Robinson was consistently polite, cooperative, and motivated to answer the evaluator’s
 questions. He maintained appropriate eye contact throughout the session and spoke in full,
 articulate sentences with a more advanced vocabulary than would be expected for someone with
 his education level (e.g., he used words such as ‘pragmatic’). When asked about his advanced
 vocabulary, he explained that he likes to read books. He recalled one particular book he has read
 titled, How We Decide (Mariner Books, 2009), which discusses various findings from
 neuroscience in exploring how humans make decisions.

 Mr. Robinson demonstrated remarkable reflection upon and remorse for his previous crimes
 during the interview. He also shared several thoughtful observations regarding the behavior of
 the prison guards and other inmates which demonstrated both insight and empathy for others. For
 example, he acknowledged that, although guards are often discourteous toward inmates, they
 have a difficult job requiring them to maintain order at all times. He further observed that many
 inmates ‘mouth-off’ to guards because they feel powerless, but that they ultimately make things
 harder for themselves in doing so. Consistent with the evaluator’s observations, Mr. Robinson
 stated that he is always patient and compliant with the prison guards. Overall, findings from this
 evaluation are believed to be valid and reliable.

 CURRENT SLEEP PATTERNS:

 Mr. Robinson explained that since arriving at Polunsky he does not follow a regular sleep-wake
 schedule. He described his sleep to occur in 1 to 3 hour blocks rather than one primary,
 nocturnal, consolidated sleep period. However, he does on rare occasions sleep for an extended
 period of time (e.g., 15 hours) - an expected consequence of chronic sleep deprivation. He stated
 that he often remains awake during the nighttime and early morning hours and falls asleep
 around 5:00am. While this pattern existed prior to his incarceration, Mr. Robinson clarified that
 it is currently reinforced by a fear that he will not be woken up by guards for breakfast when it is
 served around 3:00am, which would result in his missing this meal. When asked to estimate the
 total amount of sleep he receives in a 24 hour period he was unable to formulate a guess, but
 estimated that he takes 3 to 4 ‘naps’ per day. He further reported that he does not experience
 and/or remember any dreams, which is to be expected since dream mentation primarily occurs
 during rapid eye movement (REM) sleep occupying the second half of the nighttime sleep
 period. Mr. Robinson also described experiencing occasional sleep paralysis, a parasomnia
 characterized by temporary inability to move upon falling asleep or awakening, talking in his
 sleep, and nocturia (urination during sleep). These parasomnias all commonly result from severe
 sleep deprivation. He does not believe he snores but also stated that he often wakes with a dry
 mouth, which is suggestive of possible sleep-disordered breathing. Mr. Robinson stated that he
 never feels rested or refreshed, even after a long sleep, but also that he is not as tired now as he
 was during his teenage years.

 SLEEP HISTORY:



                                                  2
 Robinson, Cortne Maresse                                                             January 8, 2018
Case 1:17-cv-00011-RWS Document 64-2 Filed 05/07/19 Page 4 of 8 PageID #: 12601


          Childhood: Mr. Robinson recalled that he liked to sleep as a child and does not remember
 having any problems falling or staying asleep or experiencing daytime sleepiness. He explained
 that he shared a room with his 2 siblings prior to the age of about 9 years and cannot recall their
 ever telling him that he exhibited strange behaviors in his sleep (e.g., sleep talking, sleepwalking,
 snoring). Mr. Robinson stated that he excelled at soccer and football as a child and that sports
 were very important to him and kept him busy. He recalled feeling fatigued after a day of school
 (in a gifted and talented classroom) followed by soccer or football practice. Regular academic
 demands and physical activity likely helped to maintain a regular, heathy sleep-wake pattern
 during his childhood years.

         The Paper Route: Mr. Robinson recollected that he began helping his mother with her
 nighttime paper route during the summer prior to his 5th grade year. Initially, Mr. Robinson and
 his siblings would sleep for a few hours in the evening, wake up to complete the route, take a
 brief nap in the morning, and then go to school. However, Mr. Robinson recalled that as he
 entered adolescence, he stopped sleeping in the evening before the paper route because he “just
 didn’t feel sleepy”. This circadian pattern is consistent with the normative, biological sleep
 changes that occur during adolescence rendering sleep during the evening hours difficult (if not
 impossible) for many teenagers. Mr. Robinson recalled that instead of sleeping before the paper
 route, he would usually fall sleep at his desk in school after he finished all of his work. He
 explained that, prior to entering junior high school he did not get into trouble with teachers for
 sleeping in class because he was “smart” and able to finish all of his work beforehand.

         Adolescence: When Mr. Robinson entered junior high school (7th and 8th grade),
 academic records corroborate his report of “repercussions” for an abnormal sleep-wake schedule
 maintained by the paper route. Beginning in 2005, he was repeatedly tardy for school,
 disciplined for sleeping in class, and/or truant. Mr. Robinson recalled that because he would get
 into trouble for sleeping he would sometimes skip class and go to the school library to sleep. It is
 notable that although school records indicate Mr. Robinson ‘refused’ to stay awake in class
 (disciplinary referral note dated October 29, 2008), the level of sleep deprivation he was
 experiencing at this time would have rendered it virtually impossible to maintain wakefulness
 when sitting in a quiet setting such as a classroom. Upon reflection, he also recalled falling
 asleep in the middle of a party and while writing rap music as an adolescent – activities he
 enjoyed. Unsurprisingly, Mr. Robinson’s grades soon dropped, he stopped playing sports, and he
 engaged in an increasing number of risk-taking behaviors (e.g., driving under-age).

 During the evaluation, Mr. Robinson was asked to retrospectively report upon his daytime
 sleepiness level during his late adolescent years (between the ages of 16 to 18) using the Epworth
 Sleepiness Scale (ESS), a valid, reliable, 8-item questionnaire. The ESS asks respondents to rate,
 on a 4-point scale, their usual chances of dozing off or falling asleep while engaged in eight
 different activities such as riding in a car, watching TV, or sitting in a quiet place. Total scores
 (the sum of 8 items) range from 0 to 24, with higher ESS scores indicating a higher sleep
 propensity in daily life (i.e., daytime sleepiness). Mr. Robinson’s sleep propensity during
 adolescence is consistent with a severe, excessive level of sleepiness warranting immediate
 medical attention (total score = 16). In clinical studies, similar scores are found among patients
 with serious sleep disorders, including severe obstructive sleep apnea and narcolepsy, and can
 result in being legally prohibited from driving a motorized vehicle or operating heavy machinery
 until effective treatment is sought.


                                                  3
 Robinson, Cortne Maresse                                                              January 8, 2018
Case 1:17-cv-00011-RWS Document 64-2 Filed 05/07/19 Page 5 of 8 PageID #: 12602


         Criminal Activity: Mr. Robinson stated that he began getting in trouble with the law in
 the 10th grade. Records indicate he was arrested five times for burglary between the ages of 16
 and 17 years. During this period he failed out of high school but maintained the paper route and
 his erratic sleep-wake schedule. Similar to his current sleep pattern in prison, his sleep occurred
 in short (2-3 hour), unscheduled periods dictated primarily by an inability to maintain
 wakefulness. During this same period, he recalled various ‘strange’ experiences consistent with
 symptoms of extreme sleep deprivation including visual hallucinations and micro-sleeps, defined
 as sudden shifts from wakefulness to sleep lasting for a fraction of a second up to 2 minutes. Mr.
 Robinson referred to these episodes as “lost time” and recalled that he would be unsure of how
 long he had been asleep after regaining consciousness. Micro-sleeps are known to be extremely
 dangerous and potentially life-threatening when they occur in situations that demand alertness
 and quick decision making. Given the severity of his sleep deprivation at the time, it is
 unsurprising that Mr. Robinson is unable to recall any planning, forethought, or consideration of
 consequences related to his criminal activity. He acknowledged that all burglaries were
 completed in relative haste when he (and his friends) needed money or basic resources (e.g.,
 food).

         Capital Crime: With regard to the crime committed on September 20, 2009, consistent
 with his recollections for other crimes, he does not recall when he last slept or who came up with
 the idea to burglarize that night. He also stated that the specific house targeted was identified
 hastily that evening with little thought. The gun in Mr. Robinson’s possession was reportedly
 acquired randomly during a burglary that occurred approximately 2 weeks earlier. He stated that
 he was unfamiliar with and had never fired this type of handgun before, but also that he had no
 intention of firing it on the night of September 20, 2009. As described by Mr. Robinson, he was
 taken by surprise when the victim suddenly “got up and rushed” him, grabbing him by the collar.
 Mr. Robinson explained that his entire musculature tensed at that point and that the gun fired as
 part of a startle response. He does not recall pulling the trigger but does recall “feeling frozen”
 immediately afterward and as if he was dreaming. Mr. Robinson recalled being in a similar
 dream-like state while riding in the police vehicle after his arrest.

 DIAGNOSTIC FINDINGS:

 Beginning in his adolescent years and continuing to the current day, Mr. Robinson fulfils
 diagnostic criteria for irregular sleep-wake rhythm disorder (G47.23) and insufficient sleep
 syndrome (F51.12) based on the International Classification of Disorders – tenth edition (ICD-
 10). The former is a relatively rare sleep disorder characterized by the absence of circadian
 pattern in an individual’s sleep-wake cycle. Instead, random naps take place throughout the 24-
 hour period replacing one primary nocturnal sleep episode, with substantial irregularity from day
 to day. Sufferers are typically very sleepy while awake and experience functional impairment in
 social, familial, and occupational domains. Irregular sleep-wake rhythm disorder is considered a
 serious condition and has been referred to as an ‘invisible disability’ based on its deleterious
 impacts on health, behavior, and functioning.

 However, most patients with irregular sleep-wake rhythm disorder typically attain a normal (i.e.,
 adequate) total amount of sleep within a 24 hour period. In Mr. Robinson’s case, there is reliable
 evidence of chronically-insufficient sleep beginning in his adolescent years and persisting to
 today. The absence of normal dream mentation as well as the presence of parasomnias (i.e., sleep
 paralysis and nocturia), micro-sleeps, visual hallucinations, and a high sleep propensity are

                                                  4
 Robinson, Cortne Maresse                                                            January 8, 2018
Case 1:17-cv-00011-RWS Document 64-2 Filed 05/07/19 Page 6 of 8 PageID #: 12603


 conclusive evidence of severe sleep deprivation warranting immediate attention. Thus, diagnostic
 criteria for insufficient sleep syndrome are also met.

 It should also be noted that previous psychological testing determined Mr. Robinson to fulfill
 diagnostic criteria for post-traumatic stress disorder (F43.1) and major depressive disorder
 (F33.9) both currently and historically. Since both psychiatric conditions are intrinsically
 associated with sleep disruption, it is likely that the presence of these comorbid conditions
 contribute to the presence of severe sleep disruption since adolescence.

 EXECUTIVE SUMMARY:

 In light of the findings presented above, the role of sleep deprivation merits considerable
 appreciation in Mr. Robinson’s case. Adequate sleep is essential for the most basic of human
 functions including health and survival. Critically, the restorative functions of sleep rely not only
 on the total amount of sleep achieved but on its continuity (i.e., one continuous, extended
 period). Thus, even when an adequate total amount of sleep is achieved within a 24-hour period
 via several isolated naps, feelings of excessive sleepiness and being “torn down”, as Mr.
 Robinson repeatedly described, inevitably result.

 As a pre-adolescent, Mr. Robinson began keeping an atypical sleep schedule due to a nighttime
 paper route (a major source of income for his family). Although he was initially able to maintain
 high levels of academic and athletic performance given his natural strengths in these areas,
 chronic, inadequate sleep took a toll by 2005 as evidenced by repeated lateness for school, being
 unable to maintain wakefulness in class, and truancy. Testing based on the Epworth Sleepiness
 Scale (ESS) reveals a level of sleepiness at this time suggestive of a severe sleep disorder
 requiring immediate medical attention. Importantly, is not uncommon for individuals scoring
 similarly on the ESS to be prohibited from driving a motorized vehicle or operating heavy
 machinery given the level of danger posed to themselves and others.

 The atypical developmental course of Mr. Robinson’s criminal activity is also suggestive of
 inadequate amounts of sleep. Rather than persistent, increasingly serious delinquent behaviors
 starting at a young age typical of most criminals, by all accounts Mr. Robinson was a likable,
 gifted student and athlete prior to late adolescence before a relatively sudden spike in criminal
 activity occurred. Such dramatic changes in behavior overlap with acute neurobiological changes
 that result from sleep deprivation. Specifically, even one night without sleep produces alterations
 in executive functions that impede problem-solving, distort moral judgments, and diminish
 impulse control (Durmer & Dinges, 2005). When sleep is chronically restricted, these
 neurocognitive deficits not only worsen but occur in the face of subjective adaptation to the
 sensation of sleepiness (e.g., Dinges et al., 1997; Philip et al., 2012); meaning that as individuals
 become sleepier they become less aware of how impaired they are. Thus, the chronic state of
 excessive sleepiness under which Mr. Robinson functioned during his adolescent years
 unquestionably played a role in his shaping his decisions, moral judgments, and behaviors.

 The role of development must be considered in Mr. Robinson’s case as well. Although legally
 designated an adult when the homicide for which he was convicted occurred, neurobiologically,
 Mr. Robinson was an adolescent. This point is critical for understanding his behavior at the time,
 particularly given conditions of chronic sleep loss. The brain continues to undergo substantial
 remodeling and organization well into the early twenties. Of all brain regions, the prefrontal

                                                   5
 Robinson, Cortne Maresse                                                              January 8, 2018
Case 1:17-cv-00011-RWS Document 64-2 Filed 05/07/19 Page 7 of 8 PageID #: 12604


 cortex (PFC), responsible for planning, attention, foresight, abstract reasoning, judgment, self-
 monitoring and motor control, is the slowest to mature (Blakemore & Choudhury, 2006). During
 adolescence, under-development of the PFC relative to other brain systems is reflected by the
 high propensity for risk-taking and under-estimation of consequences that typify this
 developmental stage. Because sleep loss degrades the very same functions of the PFC (more so
 than any other brain region), adolescents who sleep poorly exhibit the greatest risk-taking
 behaviors (Telzer et al., 2013) and those with extreme levels of sleepiness, such as that reported
 by Mr. Robinson, are most likely to commit crimes. In fact, adolescents with high levels of
 daytime sleepiness are 5x more likely than their non-sleepy peers to be convicted of a crime by
 age 29 (Raine et al., 2017). The relation between adolescent sleepiness and criminal behavior is
 explained by deficits in attention and other executive functions of the PFC.

 Finally, related to the capital crime for which Mr. Robinson was convicted, he is unable to recall
 when he last slept prior to the crime but vividly described being startled when the victim grabbed
 him and reported that the gun fired without his full awareness. Consistent with this account, a
 large of body of research demonstrates the multiple ways in which human performance becomes
 destabilized under conditions of sleep loss, particularly in the face of stress (Goel, Hengyi,
 Durmer, & Dinges, 2009). Both errors of omission (i.e., a failure to respond in a timely manner)
 and errors of commission (i.e., responses that are too rapid or too extreme) are commonly
 observed, as well as a disinhibited startle response to unexpected stimuli. Collectively, these
 developmental and sleep-based considerations certainly do not provide an excuse for criminal
 behavior, but they do hold implications for individual culpability.


 Respectfully submitted,




 ____________________________________
 Candice A. Alfano, Ph.D.
 Clinical Psychologist, TX #36103
 Professor of Psychology
 Director, Sleep and Anxiety Center of Houston (SACH)
 University of Houston




                                                 6
 Robinson, Cortne Maresse                                                           January 8, 2018
Case 1:17-cv-00011-RWS Document 64-2 Filed 05/07/19 Page 8 of 8 PageID #: 12605


 References Cited

 Blakemore, S.J. & Choudhury, S. (2006). Development of the adolescent brain: implications for
 executive function and social cognition. Journal of Child Psychology and Psychiatry, 47, 296–
 312.
 Dinges, D.F., Pack, F., Williams, K., Gillen, K.A., Powell, J.W., Ott, G.E., Aptowicz, C., Pack,
 A.I. (1997). Cumulative sleepiness, mood disturbance, and psychomotor vigilance performance
 decrements during a week of sleep restricted to 4-5 hours per night. Sleep, 20, 267-77

 Durmer, J.S. & Dinges, D.F.(2005) Neurocognitive consequences of sleep deprivation. Seminars
 in Neurology, 25, 117-29.

 Goel, N., Rao, H., Durmer, J. S., & Dinges, D. F. (2009). Neurocognitive Consequences of Sleep
 Deprivation. Seminars in Neurology, 29, 320–339.

 Philip, P., Sagaspe, P., Prague, P., Tassi, P., Capelli, A., Bioulac, B., Commenges, D., &
 Taillard, J. (2012). Acute Versus Chronic Partial Sleep Deprivation in Middle-Aged People:
 Differential Effect on Performance and Sleepiness. Sleep, 35, 997–1002.

 Raine, A. & Venable, P. (2017) Adolescent daytime sleepiness as a risk factor for adult crime.
 Journal of Child Psychology and Psychiatry, 58, 728-35.

 Telzer, E. H., Fuligni, A. J., Lieberman, M. D., & Galván, A. (2013). The effects of poor quality
 sleep on brain function and risk taking in adolescence. NeuroImage, 71, 275-83.




                                                 7
 Robinson, Cortne Maresse                                                           January 8, 2018
